EXHIBIT 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into on August 28, 2007
(the “Effective Date”) between, EasyLink Services International Corporation (the
“Company”) and Glen E. Shipley (“Shipley”).

In consideration of the mutual covenants and conditions set forth herein, the
parties hereby agree as follows:

1.             Employment. The Company hereby employs Shipley in the capacity of
Chief Financial Officer.  Shipley accepts such employment and agrees to perform
such services as are customary to such office and as shall from time to time be
assigned to him by the Company’s Chief Executive Officer and/or Board of
Directors of the Company (the “Board”).  Shipley will perform his duties so as
to cause the Business of the Company to be operated in accordance with an annual
operating plan and budget developed jointly by the Board and the Company’s
management and approved by the Board.  For purposes of this Agreement, the
“Business” of the Company is to provide business-to-business supply chain data
interchange in multiple electronic formats.

2.             Term. The employment hereunder shall be for a period of one year
year, commencing on the Effective Date and ending on the first anniversary of
such date (the “Employment Period”).  Unless either party elects not to extend
the term of this Agreement by so notifying the other in writing at least 30 days
prior to the first anniversary of the Effective Date and each anniversary
thereafter, the Employment Period shall automatically extend for an additional
one year period upon each such anniversary.  Shipley’s employment will be on a
full-time basis requiring the devotion of such amount of his productive time as
is necessary for the efficient operation of the Business of the Company.

3.             Compensation and Benefits.

3.1          Salary.  For the performance of Shipley’s duties hereunder, the
Company shall pay Shipley an annual base salary in the amount as provided on
Exhibit A, a copy of which is attached hereto and incorporated herein by
reference, payable in accordance with the Company’s standard payroll policies,
which may be changed from time to time.

3.2          Annual Cash Incentive. Shipley will also have the opportunity to
earn an annual cash incentive pursuant to the terms of Exhibit A attached hereto
(the “Annual Cash Incentive”).  The Company agrees to negotiate in good faith a
new Annual Cash Incentive Plan for each year of Shipley’s employment subsequent
to 2008.  If the Company and Shipley fail to agree upon a new Cash Incentive
Plan for any year after 2008, then the Annual Cash Incentive in effect for the
preceding year will govern.


--------------------------------------------------------------------------------


 

3.3          Benefits. The Company shall provide to Shipley the benefits as
described on Exhibit B attached hereto.

3.4          Reimbursement of Expenses. Shipley shall be entitled to be
reimbursed for all actual and reasonable expenses, including but not limited to,
expenses for travel, meals and entertainment, incurred by Shipley in connection
with and reasonably related to the furtherance of the Company’s Business, per
Company travel guidelines in effect from time to time.

3.5          Bonus and Equity Grants. The parties incorporate the terms of
Exhibit A attached hereto regarding the special one-time bonus and equity grants
described therein, provided however, that upon any Change of Control of the
Company as defined in Section 4 of this Agreement or if Shipley’s employment is
terminated under Sections 5. 1(a), (b), (d) or (e) of this Agreement, any of
Shipley’s equity grants that have not yet vested will vest immediately.

4.             Change of Control.  For the purposes of this Agreement, the term
“Change of Control” shall mean a change in the beneficial ownership of the
Company’s voting stock pursuant to which:

(a)           any “person,” including a “syndicate” or “group” as those terms
are used in Section 13(d)(3) of the Securities Exchange Act of 1934, is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding “Voting Securities,” which is any security that ordinarily
possesses the power to vote in the election of the board of directors of a
corporation without the happening of any precondition or contingency;

(b)           the Company is merged or consolidated with another corporation and
immediately after giving effect to the merger or consolidation less than 50% of
the outstanding Voting Securities of the surviving or resulting entity are then
beneficially owned in the aggregate by either the shareholders of the Company
immediately prior to such merger or consolidation, or, if a record date has been
set to determine the shareholders of the Company entitled to vote on such merger
or consolidation, the shareholders of the Company as of such record date; or

(c)           the Company transfers substantially all of its assets to another
corporation, other than a corporation of which the Company owns, directly or
indirectly, at least 50% of the combined voting power of such corporation’s
outstanding voting securities.

2


--------------------------------------------------------------------------------


 

5.             Termination.

5.1          Termination Events. Shipley’s employment hereunder will terminate
upon the occurrence of any of the following events:

(a)           Death;

(b)           Disability:  If Shipley is unable perform the duties assigned to
him hereunder for a continuous period exceeding 90 days by reason of injury,
physical or mental illness or other disability, which condition has been
certified by a physician, then, upon written notice to Shipley or his personal
representative setting forth specifically the nature of the disability and the
resulting performance failures and Shipley’ failure to cure the cited
performance failures within ten days of receipt of such notice, the Company may
discharge Shipley;

(c)           Cause:  As used in this Agreement, “Cause” shall mean:

(i)                                     Shipley’s conviction of (or pleading
guilty or nolo contendere to) a felony or any misdemeanor involving dishonesty
or moral turpitude; provided, however, that prior to discharging Shipley for
Cause, the Board shall give a written statement of findings to Shipley setting
forth specifically the grounds on which Cause is based, and Shipley shall have a
period of ten days thereafter to respond in writing to the Board’s findings;

(ii)                                  Shipley’s willful and continued failure to
substantially perform his duties with the Company (other than any failure
resulting from death, illness or disability) that has, or can reasonably be
expected to have, a direct and material adverse monetary effect on the Company,
provided that the Board has tendered written notice to Shipley specifying the
nature of the misconduct or performance deficiency and giving Shipley 20 days to
cure such deficiency.  For purposes of this subsection (ii), no act or failure
to act on Shipley’s part shall be considered “willful” if done, or omitted to be
done, by Shipley in good faith and with reasonable belief that Shipley’s action
or omission was in the best interest of the Company.  Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Shipley in good faith and in the
best interests of the Company.

(d)           Without Cause: The Board may terminate Shipley by issuing at least
30 days’ advance written notice, subject to the severance provisions set forth
below;

3


--------------------------------------------------------------------------------


 

(e)           By Shipley With Cause: Shipley may terminate his employment due to
either (i) a default by the Company in the performance of any of its obligations
hereunder, or (ii) an Adverse Change in Duties (as defined below), which default
or Adverse Change in Duties remains unremedied by the Company for a period of 20
days following its receipt of written notice thereof from Shipley; or

(f)            By Shipley Without Cause: Shipley may terminate his employment
for any reason upon the furnishing of at least 30 days’ advance written notice
to the Board.

As used herein, “Adverse Change in Duties” means an action or series of actions
taken by the Company, without Shipley’ prior written consent, that results in:

(1) A change in Shipley’s reporting responsibilities, titles, job
responsibilities or offices that results in a material diminution of his status,
control or authority;

(2) The assignment to Shipley of any positions, duties or responsibilities that
are materially inconsistent with Shipley’ positions, duties and responsibilities
or status with the Company immediately prior to the change;

(3) A requirement by the Company that Shipley be based or perform his duties
anywhere other than the principal executive offices of the Company, as located
(i) at Shipley’s office location on the date of this Agreement or (ii) within 25
miles of such current location; or

(4) A failure by the Company to provide for Shipley’s participation in any
employee benefit plans at a level or to an extent that is at least commensurate
with that of other executive officers of the Company.

5.2          Effects of Termination.

(a)           Upon termination of Shipley’s employment hereunder for any reason,
the Company will promptly pay Shipley all compensation owed to Shipley and
unpaid through the date of termination (including, without limitation, salary
and employee expense reimbursements).

(b)           In addition, if Shipley’s employment is terminated under Sections
5.1 (a), (b), (d) or (e), the Company shall also pay Shipley a severance amount
equal to 12 months of the then-applicable base monthly salary plus any target
Annual Cash Incentive that would have accrued for the fiscal year in which the
termination occurred, which amount shall be paid in accordance with the
Company’s then-existing

4


--------------------------------------------------------------------------------


 

standard payroll policies (including payroll deductions) over the 12-month
period following such termination.

(c)           The Company shall have the right to offset against any damages
resulting from a breach by Shipley of Section 5.3 or Section 6 of this
Agreement.

5.3          Restrictive Covenants. Upon termination of Shipley’ employment
hereunder for any reason, Shipley agrees that for the one-year period following
the termination of employment, Shipley will not:

(a) directly or indirectly, within a ten-mile radius of Shipley’s office at the
Company, whether for his own account or as an individual, employee, director,
consultant or advisor, or in any other capacity whatsoever, provide services
that are substantially similar to the services he provided to the Company to any
person, firm, corporation or other business enterprise that competes with the
Business of the Company, unless he obtains the prior written consent of the
Board;

(b) directly or indirectly encourage or solicit, or attempt to encourage or
solicit, on behalf of any person, firm, corporation or other business enterprise
that competes with the Business of the Company, any individual to leave the
Company’s employ for any reason or interfere in any other manner with the
employment relationships at the time existing between the Company and its
current or prospective employees.

(c) induce or attempt to induce, on behalf of any person, firm, corporation or
other business enterprise that competes with the Business of the Company, any
provider, payor, customer, supplier, distributor, licensee or other business
relation of the Company with whom Shipley dealt at any time during the two-year
period preceding his termination of employment to cease doing business with the
Company or in any way interfere with the existing business relationship between
any such customer, supplier, distributor, licensee or other business relation
described above and the Company.

Shipley acknowledges that monetary damages will not be sufficient to compensate
the Company for any economic loss that may be incurred by reason of breach of
the foregoing restrictive covenants.  Accordingly, in the event of any such
breach, the Company shall, in addition to any remedies available to the Company
at law, be entitled to obtain equitable relief in the form of an injunction
precluding Shipley from continuing to engage in such breach.

In the event that any of the foregoing restrictive covenants are too broad to be
enforceable, the parties request and agree that they may be reduced to such
lesser breadth as may be necessary to make them enforceable.  The

5


--------------------------------------------------------------------------------


 

covenants in this section 5.3 shall be construed as an agreement independent of
any other agreement between the parties.  Shipley agrees that the existence of
any claim or cause of action of Shipley against the Company, whether predicated
upon this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of these covenants.

6.             Confidentiality.  During the term of this Agreement and for 36
months after Shipley’ termination of employment with the Company, Shipley will
continue to be bound by the terms of that certain Confidentiality Agreement
entered into between Shipley and the Company on or about April 26, 2005.

7.             General Provisions.

7.1          Assignment. Shipley may not assign or delegate any of his rights or
obligations under this Agreement.  The Company may assign its rights and
obligations under this Agreement to any successor to the Company through merger,
consolidation, sale or the like.

7.2          Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
and all prior agreements between the parties relating to such subject matter,
including without limitation that certain Employment Agreement dated November 1,
2004 between the Company and Shipley.

7.3          Modifications. This Agreement may be changed or modified only by an
agreement in writing signed by the party against whom enforcement is sought.

7.4          Successors and Assigns. The rights and duties under this Agreement
shall inure to the benefit of, and be binding upon, the parties hereto and their
successors and assigns, legal representatives, heirs, legatees, distributees,
assigns and transferees by operation of law, whether or not any such person or
entity shall have become a party to this Agreement and have agreed in writing to
join and be bound by the terms and conditions hereof.

7.5          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Georgia.

7.6          Severability; Partial Invalidity. If any provision of this
Agreement or any instrument or document delivered in connection herewith is held
to be illegal, invalid or unenforceable under present or future laws effective
during the term of this Agreement (the “Offending Provision”), the Offending
Provision shall be fully severable; this Agreement shall be construed and
enforced as if the Offending Provision had never comprised a part of this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the Offending Provision or by its
severance from this Agreement.  Furthermore, in lieu of the Offending Provision,
there shall be added

6


--------------------------------------------------------------------------------


 

automatically as a part of this Agreement a provision as similar in terms to the
Offending Provision as may be possible and be legal, valid and enforceable.

7.7          Further Assurances. The parties will execute such further
instruments and take such further actions as may be reasonably necessary to
carry out the intent of this Agreement.

7.8          Notices. Any notices or other communications required or permitted
hereunder shall be in writing and shall be deemed received by the recipient when
delivered personally or, if mailed, five (5) days after the date of deposit in
the United States mail, certified or registered, postage prepaid and addressed,
in the case of the Company, to:

EasyLink Services International Corporation
6025 The Corners Parkway
Suite 100
Norcross, Georgia 30092

and, in the case of Shipley, to:

3520 Miller Farms Lane
Duluth, Georgia 30096

or to such other address as either party may later specify by at least ten (10)
days’ advance written notice delivered to the other party in accordance
herewith.

7.9          No Waiver. The failure of either party to enforce any provision of
this Agreement shall not be construed as a waiver of that provision, nor prevent
that party thereafter from subsequently enforcing that provision or any other
provision of this Agreement.

7.10        Legal Fees and Expenses. In the event of any disputes under this
Agreement, each party shall be responsible for his or its own legal fees and
expenses that may be incurred in resolving such dispute.

7.11        Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

7


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

/s/ Glen E. Shipley

 

 

Glen E. Shipley

 

 

 

 

 

 

 

 

EasyLink Services International Corporation

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas J. Stallings

 

 

 

 

Name: Thomas J. Stallings

 

 

 

 

Title:   Chief Executive Officer

 

8


--------------------------------------------------------------------------------


 

EXHIBIT A

2008 Compensation Plan

Mr. Glen E. Shipley, CFO
EasyLink Services International Corporation (the “Company”)


PERSONAL OBJECTIVES

1.  Post-merger integration of EasyLink Services Corporation.

2.  Market/Analyst management.

3.  Net operating profit.

4.  Cash flow.


SALARY

The Company shall pay you a salary of $225,000 annually  The Company, through
the Compensation Committee of the Board of Directors (the “Compensation
Committee”), will review your salary annually and, in its sole discretion, may
modify your salary as appropriate, subject to the approval of the Compensation
Committee.


ANNUAL CASH INCENTIVE

You shall have the opportunity to earn a cash incentive based on the Company’s
and your personal performance during Fiscal 2008.  The Company, through the
Compensation Committee, retains the right to adjust your cash incentive plan at
any time as business circumstances or other factors reasonably dictate.

Your targeted annual incentive compensation for Fiscal 2008 is $225,000. 
Payment of 2008 incentive compensation will be at fiscal year end and will be
determined by the Compensation Committee by September 15, 2007.


SPECIAL BONUS AND LONG TERM STOCK INCENTIVE

Upon execution of this Agreement, you will receive a special one- time bonus of
$150,000 in cash and a special one- time grant of 40,000 shares of restricted
Company stock to vest in 24 equal monthly installments beginning September 28,
2007 and ending August 28, 2009.  This cash bonus and stock incentive are being
made in light of the extraordinary effort required to complete the acquisition
of EasyLink Services Corporation.  The restricted stock grant shall be made
pursuant to the terms of, and evidenced by, a written agreement to be entered
into between you and the Company.


--------------------------------------------------------------------------------


 

EXHIBIT B

Benefits

You will be eligible to participate in benefit plans and/or programs which the
Company may offer to its employees or executives from time to time.  Your
eligibility for such plans and/or programs will be determined by the terms of
such plans and/or programs.  Among the benefits currently offered by the Company
to its employees are medical and dental insurance and a 401k plan, which are
described below.  Please be advised, however, that the Company reserves the
right to amend, modify, or terminate any of its benefits plans and/or programs
at any time in its sole discretion.  You will be eligible for four weeks
vacation in accordance with the Company’s accrual policy.

Medical Insurance.  Currently, the Company offers its employees medical
insurance.  The Company will contribute a portion of your premium for employee
coverage, and you will be responsible for contributing for additional family
coverage through pre-tax payroll deduction.

Dental Insurance.  The Company presently offers its employees dental insurance. 
The Company will contribute a portion of your premium for employee coverage, and
you will be responsible for contributing for additional family coverage through
pre-tax payroll deduction.

401k Plan.  The Company presently offers its employees a 401k plan.   You may
elect to contribute pre-tax deferrals through payroll deduction.

 


--------------------------------------------------------------------------------